NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



PEDRO VALDEZ and NATIONAL                  )
SOURCING, INC.,                            )
                                           )
             Appellants,                   )
                                           )
v.                                         )      Case Nos. 2D18-124
                                           )                2D18-128
STEPHEN BRACCIALE and                      )                2D18-2703
SAINT ANTON CAPITAL, LLC,                  )
                                           )      CONSOLIDATED
             Appellees.                    )
                                           )

Opinion filed September 25, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Monterey Campbell and Kristie Hatcher-
Bolin of GrayRobinson, P.A., Lakeland;
and Kevin L. Dees, Harry P. Teichman
and J. Carlton Mitchell of Older & Lundy
& Alvarez, Tampa, for Appellant National
Sourcing, Inc.

Brent C.J. Britton and Lauren Orebaugh
of de la Pena & Holiday LLP; Scott R.
Lilly of Lilly Law, PLLC, and Brent A.
Gordon of The Gordon Law Firm, Tampa
(withdrew after briefing); Paige A.
Greenlee of Greenlee Law, PLLC, Tampa
(substituted as counsel of record), for
Appellee Pedro Valdez.
Patrick M. Chidnese and Stacy D. Blank
of Holland & Knight LLP, Tampa, for
Appellees.



PER CURIAM.


            Affirmed.



SLEET, SALARIO, and BADALAMENTI, JJ., Concur.




                                         -2-